Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed 10/13/2020.
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11 and 20, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fails to clearly teach or fairly suggest the feature “ingesting, by data ingestion circuitry of the data modeling platform and using a tuning template, a set of records from one or more data sources into one or more stage tables in a staging layer of the data modeling platform, wherein the one or more stage tables comprise a set of standardized plumbing fields, wherein at least one of the standardized plumbing fields comprises a source primary key having a value that is a hash of an arrangement of related source data fields, the arrangement of the related source data fields identified according to instructions of the tuning template, for identifying the arrangement of the related source data fields” with the combination of following limitations:
generating a data integration layer of the data modeling platform for modeling data represented by the set of records ingested into the one or more stage tables; 
estimating an anticipated performance of the data modeling platform and generating a modified tuning template based on the estimated anticipated performance, the modified tuning template reflecting a change to the instructions for identifying the arrangement of the related source data fields included in the source primary key; 
automatically executing a performance tuning operation on the data modeling platform 
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TUANKHANH D PHAN/Examiner, Art Unit 2154